Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 20, 2022

The Court of Appeals hereby passes the following order:

A22I0215. SAMMY JERNIGAN v. THE STATE.

      Sammy Jernigan, who was charged with driving under the influence, is being
prosecuted in the Walton County Probate Court. Jernigan made an oral motion to
quash the citation, which the probate court denied. The probate court issued a
certificate of immediate review, and Jernigan filed this application for interlocutory
appeal.
      Generally, the ruling of a probate court in a traffic case must be appealed –
either directly or by certiorari – to the superior court. See OCGA § 5-4-3 (petition for
certiorari to superior court); OCGA § 5-3-2 (“An appeal shall lie to the superior court
from any decision made by the probate court, except an order appointing a temporary
administrator.”); OCGA § 40-13-28 (defendant convicted of traffic offense has right
of appeal to superior court).1 If the party is then aggrieved by the decision of the
superior court, a direct appeal may be filed in this Court. See OCGA § 5-6-35 (a) (1)
(discretionary appeal procedure does not apply to decisions of probate courts).
      There is, however, no provision of law permitting interlocutory review from
a probate court ruling. See Driver v. State, 198 Ga. App. 643, 644 (402 SE2d 524)
(1991) (no right to appeal to superior court from interlocutory ruling of probate
court). And Jernigan cites no authority permitting an appeal to this Court from such
an interlocutory ruling in probate court, even by application. Accordingly, this


      1
        OCGA § 15-9-123 (a), which provides that a party in a civil case in probate
court shall have the right of appeal to an appellate court without first seeking review
in superior court, does not apply here because this is not a civil case.
application for interlocutory appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/20/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.